Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-20 are objected to because of the following informalities:  Claims 17-20 are directed to a mobile device however depend on claim 11 which is a method claim.  Examiner believes claims contain a typo and should be depending on claim 13 mobile device instead of claim 11.  For examination purposes examiner treats claims 17-20 as depending on claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson; Dan et al. US 20160021238 in view of Stuntebeck; Erich Peter et al. US 20160094707.
Regarding Claims 1 and 13, Abramson discloses A method (See Abramson Fig. 7,  Fig. 15, 15C, 15D, 15F, 16, 17, 17A,  [0272]-[0294],  [0306], [0317]-[0318]) comprising: 
prompting, in response to a request to disable blocking of a user interaction with one or more functions of a mobile device of a user in a vehicle (See Abramson Fig. 1, [0098] “..in certain arrangements, software modules 130 and/or determination module 170 can be configured to execute at the request or selection of a user of mobile device 105..” [0353] “At step 2210, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, receives a first authentication attempt. For example, such a first authentication attempt can include an input provided by the user in attempting to authenticate/unlock the device”. Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions, and/or removing one or more previously employed restrictions.. one or more restrictions can be employed (e.g., if a steering wheel is present in the visual capture, indicating that the user is likely a driver) and/or removed (e.g., if no steering wheel is present, indicating that the user is likely to be a passenger)...”), a positioning of the mobile device in a specified orientation (See Abramson Fig. 15F, Fig. 17 [0325] 1705 device restricted 1707 prompting user [0279] the user can be directed/instructed as to how to tilt/orient the device/camera in order to achieve the requisite angle required by the particular authentication method  [0282]-[0284] 1505 device is restricted 1510 receive input to determine to lift restriction)
capturing a first image by a first camera of the mobile device while the specified orientation is maintained (See Abramson Fig. 15 1510 1520, [0273], 15D, 15E, [0279] “..the user can be directed/instructed as to how to tilt orient the device/camera in order to achieve the requisite angle required by the particular authentication method, as described in detail herein.. in order to enable the user to achieve the requisite input (such as a particular visual capture) in order to authenticate the device....” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc);
prompting, while the specified orientation is maintained (See Abramson [0306] relatively stable i.e. fixed orientation), a capture of at least a second image by a second camera of the mobile device (See Abramson [0336] use of dual cameras front and rear; See Abramson Fig. 15 1510 1520, [0273], 15D, 15E, [0279] “..the user can be directed/instructed as to how to tilt orient the device/camera in order to achieve the requisite angle required by the particular authentication method, as described in detail herein.. in order to enable the user to achieve the requisite input (such as a particular visual capture) in order to authenticate the device....” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc), 
the second image including one or more items (See Abramson [0287]-[0290] various examples of items such as seat belt, steering wheel, user’s feet, driver’s hands, vehicle interior, etc.);
determining, as a function of the at least the second image, whether the one or more items included in the second image is captured from a passenger space of the vehicle while the specified orientation is maintained (See Abramson Fig. 15 1510 1520 1526 1542 [0286]-[0290] “..and such a visual capture can be processed to identify a presence of a fastened seatbelt in a passenger orientation.., visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel..” [0284] “Then, at step 1520, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, processes at least one of the visual captures (such as those received at step 1510) to identify one or more indicators within the visual capture”  [0304] “ a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above).)”, [0306])
upon determining that the one or more items is captured from the passenger space of the vehicle (See Abramson Fig. 17, 17A [0330]-[0334] first input and 1st determination 1720 1720), receiving an input (See Abramson Fig. 17, 17A [0335]-[0336] receive 2nd input after processing first input and first determination; and
upon validating the input (See Abramson Fig. 17, 17A [0335]-[0336] receive 2nd input after processing first input and first determination, step 1725 1728 determining validity), disabling the blocking of the user interaction with the one or more functions of the mobile device  (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions, and/or removing one or more previously employed restrictions...” [0340] 1742 modify restriction based on determination).
Abramson does not explicitly disclose upon determining that the one or more items is captured from the passenger space of the vehicle, prompting the user to provide an input.
Stuntebeck teaches upon determining that the one or more items is captured from the passenger space of the vehicle, prompting the user to provide an input (See Stuntebeck Fig. 5, [0064]-[0065] prompting user 509 to provide input after determining phone in driver space and altering functionary 512 based on input; See also Stuntebeck [0056] “ the user may be invited to maintain a fixed gaze for a predetermined amount of time in order to prove to the driver usage detection system 209 that he or she is not a driver [0058] “….Images from the front-facing camera 221 may be used in conjunction with images from the rear-facing camera 224 to determine whether the user is looking at the display 212 while the rear-facing camera 224 is capturing the driver-side feature..” thus rear camera determines passenger space while user prompted to provide input of gazing at front camera).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the method and device of Abramson to include the noted teachings of Stuntebeck, in order to assess whether a user in a private motor vehicle is a driver (Stuntebeck [0056]).
 
Further regarding Claim 13, The combination teaches a mobile device (See Abramson Fig. 1 [0093], Fig. 15F [0273], Fig. 15) comprising: 
a first camera (See Abramson Fig. 1 [0102] camera 145 Fig. 15F [0273]); 
a second camera (See Abramson Fig. 1 [0102] [0051] Fig. 15F front and rear cameras)
one or more processors (See Abramson Fig. 1 [0093] processor 110);
a display (See Abramson Fig. 1 [0085] display)
a memory storing application code (See Abramson Fig. 1 [0094]  memory 190).

Regarding Claims 2 and 14, the combination teaches detecting a deviation from the specified orientation; and re-prompting for the positioning of the mobile device in the specified orientation  (See Abramson Fig. 15C, Fig. 16 [0317]-[0318] confirming required orientation equivalent to detecting deviation [0279] guided feedback to user to maintain / achieve required orientation).
	Regarding Claims 3 and 15, the combination teaches wherein the prompting of the positioning of the mobile device occurs while the vehicle is in motion (See Abramson Fig. 7 [0172] step 703 vehicle in motion thus steps 707 710 receiving inputs while vehicle in motion, Fig. 15C explicitly vehicle in motion during positioning of device).

Regarding Claims 5 and 17, the combination teaches upon determining that the at least the second image is captured from a space in the vehicle other than the passenger space, continuing to block the user interaction with the one or more functions of the mobile device (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions... one or more restrictions can be employed (e.g., if a steering wheel is present in the visual capture, indicating that the user is likely a driver) …). By way of further illustration, based on a determination that device 105 is on the left (driver's) side of the vehicle, a restriction can be employed whereby the mobile device is no longer receptive to user inputs…”).

Regarding Claims 6 and 18, The combination teaches prompting to capture of a third image by a first camera of the mobile device (Stuntebeck [0056] [0058] “..a rear-facing camera 224 (FIG. 1) may be used to determine whether images captured from the rear-facing camera 224 show a portion of a steering wheel, road features viewed through the windshield, and/or the driver's side dashboard. Images from the front-facing camera 221 may be used in conjunction with images from the rear-facing camera 224 to determine whether the user is looking at the display 212 while the rear-facing camera 224 is capturing the driver-side feature..”), and further comprising a third camera, wherein the application code further causes the mobile device to, prompt to capture of a third image by the third camera (Stuntebeck [0056] [0058] where additional third camera is a design feature and provides obvious result of an image capture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include prompting to capture of a second image by a second camera of the mobile device as taught by Stuntebeck, in order to assess whether a user in a private motor vehicle is a driver (Stuntebeck [0056]).

Regarding Claims 7 and 19, the combination teaches determining whether the third image is captured from the passenger space vehicle (See Abramson Fig. 15 1510 1520 1526 1542 [0286]-[0290] [0284] “Then, at step 1520, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, processes at least one of the visual captures (such as those received at step 1510) to identify one or more indicators within the visual capture” [0304] “ a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above). The visual capture/indicators and/or other inputs can be processed to determine the stability of device 105, as described in detail above (thus further ensuring that the device is not being operated by a driver)”, [0306]).
Regarding Claims 8 and 20, the combination teaches the second camera corresponds to a rear-facing camera and wherein the first camera corresponds to a front-facing camera (See Abramson [0273] “..It can be appreciated that such authentications can be achieved using a forward-facing camera (e.g., a camera on the side of the device that the screen is on in contemporary devices, such as the iPhone 4S produced by Apple of Cupertino, California, USA, and as is depicted in FIG. 15F, wherein 145F.sub.1 corresponds to a forward-facing camera and 145F.sub.2 corresponds to a rear-facing camera) and/or a rear-facing camera (e, g., a camera on the side of the device that the screen is not on in contemporary devices such as the iPhone 4s produced by Apple of Cupertino, California, USA)…”).
Regarding Claim 9, the combination teaches prompting the capture of at least the second image by the second camera comprises prompting a capture of a specified item by the second camera (See Abramson Fig. 15, 15D, 15E, [0279] “..the user can be directed/instructed as to how to tilt orient the device/camera in order to achieve the requisite angle required by the particular authentication method, as described in detail herein.. in order to enable the user to achieve the requisite input (such as a particular visual capture) in order to authenticate the device.. FIGS. 15D and 15E depict various examples of visual feedback that can be provided to a user during authentication..” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc).

Regarding Claim 11, the combination teaches the request to disable the blocking of a user interaction with the one or more functions of the mobile device is an indication of a passenger status of a user of the mobile device  (See Abramson Fig. 15 1542, [0306] “..at step 1542, processor 110 executing one or more of software modules 130, including, preferably, restriction module 171, adjusts an implementation of one or more restrictions at/in relation to mobile device 105.. modifying an implementation of one or more previously employed restrictions, and/or removing one or more previously employed restrictions.. one or more restrictions can be employed (e.g., if a steering wheel is present in the visual capture, indicating that the user is likely a driver) and/or removed (e.g., if no steering wheel is present, indicating that the user is likely to be a passenger). By way of further illustration, based on a determination that device 105 is on the left (driver's) side of the vehicle, a restriction can be employed whereby the mobile device is no longer receptive to user inputs. By way of further example, based on a determination that device 105 is facing out the right-hand window of the vehicle and is relatively stable, one or more previously employed restrictions of mobile device 105 can be removed..”).
Regarding Claim 12, the combination teaches the blocking of the user interaction with the one or more functions of the mobile device is caused by a native application executing on the mobile device (See Abramson [0095] “..Such computer program code or instructions for carrying out operations for aspects of the systems and methods disclosed..”).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson; Dan et al. US 20160021238, and Stuntebeck; Erich Peter et al. US 20160094707 further in view of Naqvi; Shamim A. US 20140370869.

Regarding Claims 4 and 16, the combination teaches  wherein determining whether the one or more items included in the second image is captured from the passenger space is further determined as a function of a classification model  (See Abramson [0286]-[0290] “..and such a visual capture can be processed to identify a presence of a fastened seatbelt in a passenger orientation.., visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel..”  [0087] Using one or more optical recognition methods, such as those known to one of ordinary skill in the art..” [0304] “ a visual capture can be processed to identify one or more indicators, and/or to determine the orientation of mobile device 105 and/or the relative location of the device 105 within a vehicle (using the various image analysis techniques described in detail above).)”, [0306]).).  
The combination does not explicitly disclose a classification model built from a plurality of training images built from a plurality of training images distinguishing between items captured from a perspective of the passenger space and a perspective of a space in the vehicle other than the passenger space.
Naqvi teaches determining, as a function of the first image and a classification model built from a plurality of training images distinguishing between items captured from a perspective of the passenger space and a perspective of a space in the vehicle other than the passenger space (See Naqvi [0087] “..representations of photographs and images of the dashboard and steering wheel of several makes and models of automobiles… may be used to train a series of feature recognition algorithms and computational processes..” [0105] “..The match may comprise a match of a photo taken from the device's rear facing camera and may include, say, an image of a dashboard or steering wheel or other indicia indicating that the phone is in use by a driver of a vehicle..” where disclosed structure meets intended function of passenger space). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include the noted teachings of Naqvi, in order to use one or more optical recognition methods, such as those known to one of ordinary skill in the art (Abramson [0087]) and also make a determination of the immediate environment and state of the mobile (Naqvi [0030]).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson; Dan et al. US 20160021238, and Stuntebeck; Erich Peter et al. US 20160094707 further in view of Innes; Timothy et al. US 20170291611.

Regarding Claim 10, the combination teaches identifying the specified item in the at least the second image (See Abramson Fig. 15, 15D, 15E, [0290] “.. a visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel, as will be described in greater detail below with respect to step 1542..” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc) 
wherein determining whether the at least the second image is captured from the passenger space comprises determining, whether the specified item is captured from the passenger space (See Abramson Fig. 15, 15D, 15E, [0290] “.. a visual capture can include an image of an interior of a vehicle, and such a visual capture can be processed to identify at least two hands and a steering wheel, as will be described in greater detail below with respect to step 1542..” and [0287]-[0290] visual captures of specified items i.e steering wheel, feet, pedals, interior, etc).
The combination does not explicitly disclose based on one or more machine learning techniques. 
 Innes teaches based on one or more machine learning techniques (See Innes [0073] “..a neural network and/or other machine learning can be implemented and trained to analyze the image data and extract driver event(s). For example, one or more machine learning techniques such as an artificial neural network (also referred to as a neural network), other pattern recognition, etc., can be applied by the example image analyzer 216 and/or the example image analyzer 306 to the image data to identify objects and/or other features (also referred to as driver events) in the image data..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination, to include based on one or more machine learning techniques as taught by Innes, in order to identify driver events in the image data (Innes [0073]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims of U.S. Patent No. US11178272B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because as seen in table below, US11178272B2 claim contains all of the limitation of the current application claims.  Dependent claims rejected for the same reasons as examiner takes official notice that the claims are similar in lieu of including a table for the sake of brevity of the rejection. 
Current Application
US11178272B2 Claims
1. A method comprising:
prompting, in response to a request to disable blocking of a user interaction with one or more functions of a mobile device of a user in a vehicle, a positioning of the mobile device in a specified orientation;
capturing a first image by a first camera of the mobile device while the specified orientation is maintained;
prompting, while the specified orientation is maintained, a capture of at least a second image by a second camera of the mobile device, the second image including one or more items;
determining, as a function of the at least the second image, whether the one or more items included in the second image is captured from a passenger space of the vehicle while the specified orientation is maintained;
upon determining that the one or more items is captured from the passenger space of the vehicle, prompting the user to provide an input; and
upon validating the input, disabling the blocking of the user interaction with the one or more functions of the mobile device.
1. A method comprising:
receiving, by a mobile device of a user within a vehicle, a request to disable a blocking of a user interaction with one or more functions of the mobile device;
presenting a code to the user via a display on the mobile device;
prompting the user to provide a text input representing the code to the mobile device;
establishing a fixed orientation between the user and the mobile device by capturing a first image by a first camera of the mobile device while the user is providing the prompted text input to the mobile device;
prompting, while the fixed orientation is maintained, a capture of at least a second image by a second camera of the mobile device, the second image including one or more items;
determining, as a function of the second image and a classification model built from a plurality of training images and distinguishing between items captured from a perspective of the passenger space and a perspective of a space in the vehicle other than the passenger space, whether the one or more items included in the second image is captured from the perspective of the passenger space while the fixed orientation is maintained; and
upon determining, while the fixed orientation is maintained, that the at least the second image is captured from the passenger space, disabling the blocking of the user interaction with the one or more functions of the mobile device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647